Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 12/15/2021 ("12-15-21 Final OA"), the Applicant substantively amended the independent claim 1 and amended the previously-indicated allowed independent claim 9 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 02/10/2022.  

Response to Arguments
Applicant’s amendments to the independent claim 1 have overcome prior-art rejections based on Kwak as set forth starting on page 3 under line item numbers 1 and 2 of the 12-15-21 Final OA.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, the module hole being surrounded by the circuit layer and the light emitting element layer. 
Claims 2-8 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 9 is allowed for the same reason(s) as stated on page 8 under line item number 4 of the 12-15-21 Final OA.

Independent claim 10 and its dependent claims 11 and 12 are allowed for the same reason(s) as stated starting on page 8 under line item number 4 of the 12-15-21 Final OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 February 2022